Hoke, J.
It appears from an inspection of the record that plaintiff holds a judgment of the Superior Court against defendant for $2,500 damages, and costs, purporting to be a final determination of the rights of these litigants, unchallenged by appeal or other procedure in the cause wherein the same was entered. The court being with us one of general jurisdiction, every reasonable intendment is presumed in favor of the validity of its judgment and the same may not be impeached *446collaterally except for lack of jurisdiction of tbe cause or tbe parties, apparent on tbe face of tbe record. Caviness v. Hunt, 180 N. C., 384; Stocks v. Stocks, 179 N. C., 288; Moore v. Packer, 174 N. C., 665; Settle v. Settle, 141 N. C., 553-573; Garter v. Rountree, 109 N. C., 29; Doyle v. Brown, 72 N. C., 393; Harvey v. Tyler, 69 U. S., 328-343; 11 Cyc., p. 691.
And in ease jurisdiction bas attached, tbe binding force and conclusiveness of sucb judgment is in no way impaired because tbe same bas been erroneously allowed, tbougb tbe error may be undoubted and apparent on tbe face of tbe record. McNitt v. Turner, 83 U. S., 352-366; Cooper v. Reynolds, 77 U. S., at p. 316; Grignon’s Lessee v. Astor et al., 2 Howard U. S., 319 and 340; Weeks v. McPhail, 128 N. C., 130; Carter v. Rountree, 109 N. C., supra; Stillman v. Williams, 91 N. C., 483-486; McKee v. Angel, 90 N. C., 60; Jennings v. Stafford, 23 N. C., 404; Franklin Union No. 4 v. People, 220 Ill., 355.
In McNitt v. Turner, supra, at p. 366, tbe correct principle is stated as follows: “It is an axiomatic proposition tbat wben jurisdiction bas attached, whatever errors may subsequently occur in its exercise, tbe proceeding being coram judice, can be impeached collaterally only for fraud. In all other respects it is as conclusive as if it were irreversible in a proceeding for error. The order of sale before us is within this rule. Grignon’s Lessee v. Astor et al., supra, was, like this, a case of a sale by an administrator. In tbat case this Court said: ‘The purchaser under it is not bound to look beyond tbe decree. If there is error in it of tbe most palpable kind, if tbe court which rendered it have, in tbe exercise of jurisdiction, disregarded, misconstrued, or disobeyed tbe plain provisions of the law which gave them tbe power to bear and determine tbe case before them, tbe title of tbe purchaser is as much protected as if tbe adjudication would stand tbe test of a writ of error; and so where an appeal is given, but not taken, in tbe time allowed by law.’ ”
And in Stillman v. Williams, 91 N. C., supra, at p. 486, Merrimon, J., delivering tbe opinion, said: “Although a judgment be irregular or erroneous, yet if tbe court granting it bad jurisdiction of tbe parties and tbe subject-matter, it cannot be attacked collaterally for sucb irregularity or error.”
We do not understand tbat appellant desires to question tbe general principles to which we have referred, but it is insisted tbat there is a lack of jurisdiction of tbe subject-matter in case of tbe judgment here sued on by reason of tbe acts of Congress and executive and administrative orders pursuant thereto, by which this and other roads in continental United States were taken over by tbe Government as a necessary step in tbe successful prosecution of tbe recent war, and particularly *447by reason of General Order No. 50, in which the Director General in charge and control of the roads under these legislative and executive orders, provided, among other things: “That actions at law, suits in equity, and proceedings in admiralty hereafter brought in any court based on contracts binding upon the Director Genera! of Eailroads, claims for death or injury to the person or for loss or damage to property arising since 31 December, 1917, and growing out of the possession, use, and control or operation of any railroad or system of transportation by the Director General of Eailroads, which action, suit, or proceedings but for Federal control might have been brought against the carrier company shall be brought against William G. McAdoo, Director General of Eailroads, and not otherwise, etc.
“Second, pleadings in all such actions at law, etc., now pending against the carrier company for a cause of action arising since 31 December, 1917, based upon a cause of action arising out of the operation, etc., may on application be amended by substituting the Director General for the carrier company as party defendant and dismissing the carrier.”
Speaking in general terms, jurisdiction has been defined as the power “lawfully conferred upon a court to deal with the general subject involved in the litigation,” and as to the subject-matter is said to exist wherever the court has jurisdiction of the class of cases to which the particular case belongs. Cooper v. Reynolds, 77 U. S., 308-316; O'Brien v. The People, 216 Ill., 354; St. Louis, etc., R. R. Co. v. Lowdes, 138 Mo., 533; 7 Enc. Supreme Court Reports, p. 738.
As heretofore stated, our Superior Courts are courts of general jurisdiction, having power, original or appellate, to hear and determine all criminal causes and all civil causes in law or equity arising and existent within the State. Rhyne v. Lipscombe, 122 N. C., 650. And while these orders, when made pursuant to legislation by Congress on the subject presented, have been fully sustained and approved as controlling on the rights of the parties when and to the extent that the same properly apply (Missouri Pacific v. Ault, 256 U. S., 554; Northern Pacific R. R. v. North Dakota, 250 U. S., 135), they do not, in our opinion, create or present here any jurisdictional question, but were only intended to afford immunity from suit when properly pleaded by the carriers and insisted on and maintained according to the course and practice of the court.
This order, No. 50, upon which appellant chiefly relies, clearly and in express terms contemplates that as a matter of jurisdiction the court may proceed to hear and determine the cause. A perusal of the Federal Control Acts will disclose that there were suits that could still be maintained against the carrier notwithstanding Federal control, and prose*448cuted to tbe rendition of tbe judgment. Again, tbe President is authorized from time to time by order or contract to withdraw certain roads, or portions of roads, from tbe effect and operation of such control, 40 Statutes at Large, cb. 25, sec. 14, and tbe Court of necessity must determine whether a given action before it comes within tbe effect and operation of tbe order in question, and this of itself would recognize jurisdictional power to deal with tbe controversy. This view finds support, we think, in Mo. Pacific R. R. v. Ault, supra, wherein Associate Justice Brandies, for tbe Court, in an opinion upholding tbe validity of order No. 50, and denying liability of tbe company for actions of this character refers to tbe fact that tbe immunity bad been “seasonably claimed.” And again, in tbe opinion, tbe conditions presented are likened to tbe case of a corporation in tbe bands of a receiver, where it is well understood that tbe appointment of a receiver does not have tbe effect at all of dissolving tbe corporation, and that tbe judgment of a court of competent jurisdiction obtained against tbe company will'conclude both tbe corporation and tbe receiver, unless and until tbe same is set aside by motion in tbe cause or other direct proceedings. Pringer v. Woolworth, 90 N. Y., 502 ; Beach on Receivers, sec. 468. And it may be noted that in the recent cases of Supreme Court of tbe United States on this subject, wherein liability of tbe company was denied for injuries arising under and by reason of Federal control of tbe roads, Ault v. R. R., 256 U. S., 554; Western Union v. Boston, 256 U. S., 662; N. C. R. R. v. Lee, Admr., tbe immunity from liability was seasonably pled and was being insisted on and maintained according to course and practice of tbe Court, and in none of them so far as examined was there a suggestion of a want of jurisdiction in tbe Court to bear and determine tbe cause.
It is further contended that plaintiffs may not be allowed to further prosecute this suit because of tbe act of Congress terminating Federal control, 41 Statutes at Large, part 1, cb. 91, and which contains, among others, in sec. 206 (g), the provision that “No execution or process other than a judgment recovered by tbe United States shall be levied upon tbe property of any carrier where the cause of action on account of which tbe judgment was obtained grew out of tbe possession, use, control, or operation of tbe railroad or system of transportation by tbe President under Federal control, etc.”
It might suffice to say in answer to this position that plaintiff thus far has not undertaken to levy any process or execution against tbe property of tbe defendant road, and bis proceeding, therefore, does not come.within tbe literal terms of tbe provision on which be here relies, but inasmuch as tbe answer contains averment that plaintiff is wrongfully seeking in this present suit to avoid tbe force and effect of tbe *449statutory provision just quoted, we consider it pertinent to say that in our opinion tbe judgment sued on does not come within the inhibition as stated.
There are two of these inhibitions appearing in the Federal legislation on this subject, the first in ch. 25, sec. 10, Laws of 1918, 40 Statutes at Large, p. 456. This section, after providing in effect that carriers while under Federal control were subject to all laws and liabilities of carriers, and that actions might be brought against them and judgments recovered “as now provided by law,” closes with the provision: “But no process, mesne or final, shall be levied against any property under such Federal control.”
This provision was clearly inserted to protect the properties taken over from physical interference at the instance of creditors or third persons, and as necessary to the efficient user of the roads by the Government in the successful prosecution of the war, and from its terms and purpose would cease when such necessity no longer existed and the governmental control had lawfully terminated.
The second inhibition, which is here pleaded and relied upon by defendant, appears in the statute referred to terminating governmental control of the roads, 41 Statutes at Large, ch. 91. That statute, after providing, in sec. 200, that “On and after 1 March, .1920, the President shall relinquish the possession and control of the railroads taken over by the Government, and cease the use and operation thereof,” in see. 206, clause A, provides in effect that actions at law, suits in equity, and proceedings in admiralty based on causes of action growing out of Federal control, may be brought against an agent to be appointed by the President with the limitation that such suits, etc., should be brought not later than two years from the passage of the act. Clause B directs that process in these actions may be served on any agent or officer of the carrier or on some officer or agent to be designated by the President. Clause C provides for prosecution of claims for reparation to the carrier before the Interstate Commerce Commission by reason of any unreasonable or unjust rates, etc., enforced to the carrier’s prejudice during such Federal control. Clause D, that actions, suits, proceedings and reparations above described, pending at the termination of Federal control, may be prosecuted to final judgment by substituting the agent designated by the President as party. Clause E provides for payment of such judgment out of the revolving fund created by the act. Clause G, heretofore quoted, prohibits the • levy of execution or other process against the property of the carrier when the cause of action, etc., grew out of possession and control of the roads by the President.
From a perusal of these sections of the act, and a proper consideration of its terms and purpose, we are of opinion that this second inhibition *450applies, and was intended to apply to tbe judgments provided for by tbe act itself, or, at most, to these and other judgments for such causes of action which had been permitted and obtained against the Director General under other and cognate Federal legislation. The first inhibition, as stated, being to protect the roads from physical interference by third persons, creditors, or other, while in possession and control of the Government, and the second to protect the carriers in the possession and control of their own roads from physical interference by reason of any actions or judgments provided for and allowed by the Government, but this legislation, in our view, was never intended to protect the carriers from judgments in indej>endent suits by claimants where they have failed to plead or properly insist on the immunity from liability which had been provided for their protection. The Government has made provision by its legislation to protect the carriers from molestation by reason of any judgments it has authorized and provided for, but it has not undertaken, as guardian ad litem, to avoid or destroy the force and effect of independent judgments against which the carrier has neglected or failed to interpose his proper defenses.
Plaintiff, then, holding a final judgment of a court of competent jurisdiction for $2,500, unpaid and unchallenged by appeal or any direct proceedings, is entitled to sue on the same, regardless of his right to issue'execution thereon, the protection in this jurisdiction against persistent and harassing litigation of this character being a statutory provision that no such action shall be instituted more than once. O. S., 437-601; 2d Black on Judgments, sec. 958; 23 Oye., 1502. On the entire record we are of opinion that his Honor made correct decision in sustaining plaintiff’s demurrer to the answer, and his judgment to that effect is
Affirmed.